
	
		I
		111th CONGRESS
		1st Session
		H. R. 3843
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to publish redacted medical quality-assurance
		  records of the Department of Veterans Affairs on the Internet website of the
		  Department.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency for America’s Heroes Act.
		2.Release of
			 medical quality-assurance records
			(a)In
			 general
				(1)DisclosureSubsection (a) of section 5705 of title 38,
			 United States Code, is amended by striking except as provided in
			 subsection (b) of this section and inserting if such record or
			 document contains identifying information described in paragraph (2) of
			 subsection (b).
				(2)Internet
			 databaseParagraph (3) of section 5705(b) of title 38, United
			 States Code, is amended to read as follows:
					
						(3)In addition to a disclosure made under
				paragraph (1), and subject to paragraph (2), not later than 30 days after a
				record or document described in subsection (a) is created, the Secretary shall
				make the record or document available on the Internet website (or successor
				protocol) of the Department in a manner that is easily accessible by the
				public.
						.
				(b)Unredacted
			 disclosureSubsection (e) of
			 section 5705 of such title is amended by striking except as provided for
			 in subsection (b) of this section and inserting that contains
			 identifying information described in paragraph (2) of subsection
			 (b).
			(c)Prior
			 recordsIn carrying out
			 subsection (b)(3) of section 5705 of title 38, United States Code, as amended
			 by subsection (a)(2) of this section, the Secretary of Veterans Affairs shall
			 ensure that records or documents described in subsection (a) of such section
			 5705 that were created during the two-year period preceding the date of the
			 enactment of this Act are made available on the Internet website of the
			 Department.
			
